Exhibit Kok Keng Low’s Resignation As A Director Low Kok Keng, 35, Jalan USJ 5/4, 47610 Subang UEP, Selangor, Malaysia. September 23, 2009 The Secretary, Mezabay International Inc. (formerly, Cardtrend International Inc.) 800 5th Avenue #4100, Seattle WA 9810 U.S.A. Dear Sir/Madam, Re: Notice of Resignation as Director This is to give you notice that I hereby resign as a Director, Member of the Board of Directors and Member of the Audit Committee of Mezabay International Inc. (“Corporation”) with effect from September 23, 2009. I have no disagreement with the Corporation and I wish the Corporation all the best. Yours Faithfully, LOW KOK KENG Low Kok Keng Malaysia
